Citation Nr: 1439339	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  11-14 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a sinus condition.

2.  Entitlement to service connection for bilateral eye/vision condition.

3.  Entitlement to service connection for hypertension, including as secondary to service-connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1997 to January 2000.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in relevant part, denied the benefits sought on appeal.

The issues of entitlement to service connection for a sinus condition and for hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

The evidence does not establish that the Veteran has a current, service-connectable, bilateral eye disability.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a bilateral eye/vision condition have not been met. 38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 
      
With respect to the claim for service connection for a bilateral eye/vision condition, in a June 2010 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(b) (2013).  In relevant part, the RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; information and evidence that he was expected to provide; and of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2013).  VA has completed all reasonable actions possible to assist the Veteran with developing his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  His service treatment records (STRs), and VA treatment records have been associated with the claims file.  He has not identified any additional treatment records that should be obtained.  

While the Veteran has not been afforded a VA examination with respect to this claim, the Board finds that a VA examination or medical opinion is not necessary to satisfy the duty to assist in this case.  Under 38 U.S.C.A. § 5103A(d)(2), VA must obtain a medical examination or opinion when such is necessary to make a decision on a claim.  Specifically, a VA examination is required where the record contains competent evidence of a current disability, and indicates that the disability or symptoms may be associated with military service, but does not contain sufficient evidence to make a decision on the claim.  Id.  In the instant case, the evidence weighs against a finding of a current eye condition.  Indeed, while the Veteran is competent to report observable eye symptoms in the present case the record shows that, when seeking medical care, he consistently denied any such problems.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the service connection claim for a right eye disability.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


II.  Service Connection
      
Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Walker v. Shinseki, 701 F.3d 1331 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

With respect to eye disabilities, refractive errors of the eyes are considered congenital or developmental defects under VA regulations.  38 C.F.R. §§ 3.303(c), 4.9 (2013).  As such, service connection may not be allowed for refractive error of the eyes such as myopia, presbyopia, and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  Id.  Service connection may only be allowed for refractory errors of the eyes when such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90 (July 18, 1990) (cited at 55 Fed. Reg. 45,711 ) (Oct. 30, 1990).

In the instant appeal, other than the Veteran's April 2010 claim, there is no indication in the record that the Veteran suffers from any service-connectable eye condition.  To the contrary, VA treatment records associated with the claims file reveal that the Veteran has only reported having normal eye conditions.  For instance, during an August 2010 VA primary care consultation, the Veteran did not have blurriness, tearing, itching, or acute visual loss.  During a November 2010 mental health consultation, he denied having eye problems.  A July 2011 VA history and physical note indicated that he had no visual complaints, eye pain, or discharge.  

In order to be considered for service connection, a claimant must first have a current disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  In the absence of evidence of a current service-connectable eye disability, service connection may not be granted. 

For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for a bilateral eye/vision condition; therefore, the claim must be denied.  See 38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for a bilateral eye/vision condition is denied.


REMAND

With respect to the Veteran's claimed sinus condition, statements from the Veteran's mother and wife corroborate his contention that he has current sinus disability.  He was additionally noted to have nasal discharge during service in September 1997.  

Similarly, with respect to claimed hypertension, medical evidence of record establishes a hypertension diagnosis, apparently made in August 2010.  Statements from the Veteran's mother and wife attribute his hypertension to other disabilities, presumably to include service-connected costochondritis.

Pursuant to the duty to assist, these claims must be remanded in order to afford the Veteran adequate VA examinations to determine the nature and etiology of these claimed disabilities.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA otolaryngology examination.  The examination report should indicate that this REMAND and the claims file were reviewed.  All necessary studies and tests should be conducted.

The examiner should diagnose and describe any sinus condition found to be present.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current sinus condition had its clinical onset during the Veteran's active service; or is otherwise the result of an in-service disease, event, or injury.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, addressing the lay contentions of records, and citing the objective medical findings leading to the conclusions.  

2.  Schedule the Veteran for an appropriate VA examination for claimed hypertension.  The examination report should indicate that this REMAND and the claims file were reviewed.  All necessary studies and tests should be conducted.

The examiner should diagnose and describe the Veteran's hypertension.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension had its clinical onset during his active service; or is otherwise the result of an in-service disease, event, or injury.

The examiner should additionally provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was caused (in whole or in part) by service-connected costochondritis, or by a diagnosed sinus condition.  

If not, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the hypertension was aggravated (permanently made worse) by service-connected costochondritis, or by a sinus condition.  

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

3.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed, and if not, implement corrective procedures.  

4.  If any claim remains denied, provide the Veteran and his representative with a supplemental statement of the case on all appropriate issues.  This appeal should then be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


